                       Case 14-18104       Doc       Filed 09/04/19   Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF MARYLAND
                                     At Baltimore
                                                 *
IN RE:                                           *
                                                 *
MARTIN WALKER                                    *       Case No. 14-18104
                                                 *
                                                 *
                                                 *
         Debtor                                  *       Chapter 13
                                                 *
                                                 *
                                                 *
*        *        *      *     *       *         *       *      *      *      *     *    *

             RESPONSE TO NOTICE OF FINAL CURE PAYMENT
         Now comes, U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE
IGLOO SERIES III TRUST c/o SERVIS ONE, INC. dba BSI FINANICAL SERVICES, INC.
its attorneys, Richard J. Rogers and Cohn, Goldberg & Deutsch, LLC, and in response to the
Notice of Final Cure Payment states as follows:

1)     U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO
SERIES III TRUST c/o SERVIS ONE, INC. dba BSI FINANICAL SERVICES, INC agrees that
the Debtors have paid the full amount to cure the default on Creditor’s claim.

2)    U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO
SERIES III TRUST c/o SERVIS ONE, INC. dba BSI FINANICAL SERVICES, INC
DISAGREES that Debtor is current with respect to all payments consistent with §1322 (b) (5).
The Borrower is contractedly due for 6/1/2018 and is in active Loss Mitigation.


                                                         /s/ Richard J. Rogers
                                                         Richard J. Rogers 01980
                                                         Cohn, Goldberg & Deutsch, LLC
                                                         600 Baltimore Avenue, Suite 208
                                                         Towson, Maryland 21204
                                                         (410) 296-2550
                                                         Fax: (410) 296-2558
                                                         E-mail: bankruptcyecf@cgd-law.com
                  Case 14-18104       Doc     Filed 09/04/19    Page 2 of 2




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 4th of September 2019 that a copy of the foregoing

Response to Notice of Final Cure Payment was served by first class mail to:


Martin Walker
1619 Melby Court
Parkville, MD 21234


AND BY ELECTRONIC FILING NOTIFICATION CM/ECF:

Joseph K. Githuku, Esquire
401 Washington Ave, Suite 200
Towson, MD 21204
JGITHUKU@gmail.com

Robert S. Thomas, II
300 E Joppa Road, Suite 409
Towson, MD 21286
ECF@ch13balt.com




                                                                  /s/ Richard J. Rogers
                                                                  Richard J. Rogers
